Citation Nr: 1455823	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  11-15 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating (or evaluation) based on individual unemployability due to service-connected disabilities (TDIU) from November 22, 2010 to June 24, 2011.   


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from August 1967 to September 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In June 2014, the Board granted an increased rating of 40 percent for type II diabetes mellitus with ED from November 22, 2010 to June 24, 2011; granted an increased rating of 60 percent for type II diabetes mellitus with ED from June 24, 2011, forward; denied an increased disability rating in excess of 10 percent for peripheral neuropathy of the bilateral upper and lower extremities; and granted a TDIU from June 24, 2011, forward.  In June 2014, the Board also remanded the issue of entitlement to a TDIU from November 22, 2010 to June 24, 2011 for referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R.  § 4.16(b).  Thereafter, the appeal was to be readjudicated.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 


FINDINGS OF FACT

1.  The Veteran reported that he had a high school education, has past relevant work experience as an aircraft and automobile mechanic and security attendant, and has not worked full-time since August 2010.

2.  For the portion of the rating period from November 22, 2010 to June 24, 2011, the service-connected disabilities are diabetes mellitus type II with ED, rated at 40 percent; diabetic neuropathy of the left upper extremity (non-dominant), rated at 10 percent; diabetic neuropathy of the right upper extremity (dominant), rated at 10 percent; diabetic neuropathy of the left lower extremity, rated at 10 percent; diabetic neuropathy of the right lower extremity, rated at 10 percent; tinnitus, rated at 10 percent from January 7, 2011; and bilateral hearing loss, rated at 0 percent from January 7, 2011.  The combined disability rating is 60 percent. 

3.  The Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the service-connected disabilities from November 22, 2010 to June 24, 2011.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU have been met from November 22, 2010, to June 24, 2011.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  For reasons explained below, the Board is granting a TDIU.  Given the favorable outcome of the TDIU appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist with respect to the issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

TDIU Analysis

From November 22, 2010 to June 24, 2011, service connection is in effect for type II diabetes mellitus, rated at 40 percent; diabetic neuropathy of the left upper extremity (non-dominant), rated at 10 percent; diabetic neuropathy of the right upper extremity (dominant), rated at 10 percent; diabetic neuropathy of the left lower extremity, rated at 10 percent; diabetic neuropathy of the right lower extremity, rated at 10 percent; tinnitus, rated at 10 percent from January 7, 2011; and bilateral hearing loss, rated at 0 percent from January 7, 2011.  The combined disability rating is 60 percent.  

Thus, the Veteran has two or more service-connected disabilities, with one service-connected disability rated at 40 percent or higher (i.e., diabetes mellitus); however, the combined rating for the service-connected disabilities is less than 70 percent.    The combined 60 percent rating is not due to a single disability or a combination of disabilities from a common source; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met for the period from November 22, 2010 to June 24, 2011. 

Although the Veteran has not met the threshold percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), he may otherwise be entitled to a TDIU under 38 C.F.R. § 4.16 (b) if the evidence shows that he is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  38 C.F.R. 
§ 4.16(b).  VA regulations provide that, where a veteran is unemployable by reason of service-connected disabilities but fails to meet the combined rating percentage standards under 38 C.F.R. § 4.16(a), the case must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 
38 C.F.R. § 4.16(b) (2014).

In June 2014, the Board remanded the issue of entitlement to a TDIU from November 22, 2010 to June 24, 2011 for extra-schedular consideration under 38 C.F.R. § 4.16(b).  In a July 2014 determination, the Director of the Compensation Service noted the Veteran's service as a helicopter repairman and past work history as a mechanic and security attendant from May 2006 to September 2011, to include the earnings during the period.  After considering such evidence, the Director of the Compensation Service concluded that the evidence did not show that the Veteran was unemployed or unemployable from November 22, 2010 to June 24, 2011 because he was gainfully employed as a vehicle inspector from November 22, 2010 to May 26, 2011, and subsequently worked at a security company from August 2011 to September 2011.  Because the question of whether the Veteran was unemployable due to service-connected disabilities during the period from November 22, 2010 to June 24, 2011 has been adjudicated by the agency of original jurisdiction (AOJ) in the first instance, the Board may now proceed with review.  See Anderson v. Shinseki, 23 Vet. App. 423, 42-30 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran is unable to obtain or maintain substantially gainful employment solely due to the service-connected disabilities for the period at issue on appeal.  The evidence shows that the Veteran has a high school education, has past relevant work as an aircraft and automobile mechanic and security attendant, has not worked full-time since August 2010, was  only marginally employed from November 2010 to May 2011, when he became too disabled to work on May 26, 2011, and had only temporary try out work from August to September 2011.  See March 2012 VA Form 21-8940.  Statements from former employers dated in August 2011 and March 2012 show that the Veteran worked as an automobile mechanic from November 2010 until May 2011 when he chose to leave the job, and employment as a security attendant from August 2011 to September 2011 was only temporary.  The Board notes that the Veteran was working part-time as a mechanic from November 2010 to May 2011 and earned less than the poverty threshold for one person; therefore, he was only marginally employed during the period.  See March 2012 VA Form 21-8940 (noting the Veteran's earnings from November 2010 to May 2011 were $10,911, less than the poverty threshold for one person in 2010 and 2011); August 2011 VA Form 21-4192 (noting that the Veteran was "allowed to work part time").  

There is some evidence showing that the Veteran was unable to secure or follow substantially gainful employment during the period from November 22, 2010 to June 24, 2011 due to the severity of service-connected disabilities alone.  At the December 2010 VA medical examination, the Veteran reported that he was then employed as a mechanic four days per week and had lost no time from work during the past twelve months but dropped tools often due to a lack of sensation in the fingertips.  Because peripheral neuropathy of the bilateral upper extremities is manifested by decreased sensation in the hands and fingers, the Board finds the Veteran's report of dropping tools while performing his duties as a mechanic due to loss of sensation in the fingertips to be credible.  In a June 2011 statement, the Veteran reported that he recently had to quit his part-time (i.e., 32-hours per week) job as a mechanical technician because of an inability to perform the work without total exhaustion and the loss of feeling in his fingers that led him to drop wrenches and have difficulty handling nuts and bolts and other small objects.  He also reported that he was working with his VA medical provider to adjust his insulin dosage and followed a restricted diet. 

In addition, after considering the reported past and current symptoms and treatment for diabetes and its impact on the Veteran's former occupations, the August 2011 VA medical examiner opined that the insulin-dependent diabetes mellitus type II resulted in some functional impairment in typical occupational duties that may inhibit the ability to follow and maintain substantially gainful employment.  The August 2011 VA medical examiner reasoned that the diabetes did require insulin, and the Veteran had difficulty controlling blood sugars at a normal level.  The August 2011 VA medical examiner also commented that the Veteran had experienced episodes of hypoglycemia and, therefore, had to restrict his activities to avoid significant episodes of hypoglycemia.  The August 2011 VA medical examiner then wrote that the impact of diabetes mellitus with ED and peripheral neuropathy on his usual occupation and daily activities was that he was assigned different duties, had decreased concentration, fatigue or weakness, lack of stamina, decreased blood sugars, required frequent snacks and restroom breaks, and limited physical exertion to avoid hypoglycemia. 

There is also some evidence of record to suggest that the Veteran may have been unable to secure or follow substantially gainful employment during the period due to nonservice-connected disability.  In July 2010, the Veteran told a treating VA mental health care provider that he had gone back to his old job, was working part-time, and felt better as a part-time worker because he did not feel as responsible for everything.  Also, at the February 2010 VA PTSD examination, the Veteran reported that he has had 45 or 50 jobs as an aircraft mechanic but has quit them all because things "just close in around him," and commitment was not one of his better qualities.  This evidence suggests that non-service-connected psychiatric problems may be a reason for unemployability.  

Nonetheless, the February 2010 VA PTSD examiner noted that the Veteran did not contend that the unemployment at that time was due to psychiatric illness.  The February 2010 VA PTSD examiner also specifically wrote that the Veteran's difficulty maintaining work did not appear to be related directly to PTSD symptoms.  The February 2010 VA PTSD examiner then opined that mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  There is no indication that the February VA medical opinion is inadequate. 

Thus, after considering the past relevant work history as an aircraft and automobile mechanic and security attendant; the evidence showing that the Veteran was only marginally employed from November 22, 2010 to June 24, 2011; the August 2011 VA medical opinion that the insulin-dependent diabetes mellitus type II resulted in some functional impairment in typical occupational duties that may inhibit the ability to follow and maintain substantially gainful employment; and the fact that the Veteran's former occupations would likely require the ability to handle and manipulate small objects with the fingers, as well as perform strenuous physical activity at various times, the Board finds that the combination of service-connected diabetes mellitus and service-connected peripheral neuropathy of the upper extremities have rendered the Veteran unemployable from November 22, 2010 to June 24, 2011.  For these reasons, and resolving reasonable doubt in favor of the 

Veteran, the Board finds that the Veteran is unable to secure or follow substantially gainful employment solely due to the service-connected disabilities; therefore, a TDIU is warranted from November 22, 2010 to June 24, 2011.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A TDIU from November 22, 2010 to June 24, 2011 is granted.   




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


